FILED
                             NOT FOR PUBLICATION                            MAR 21 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ARTUSH GUKASYAN, a.k.a. Arthush                  Nos. 09-73257
Gukasyan,                                             10-70493

               Petitioner,                       Agency No. A071-160-573

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                       On Petitions for Review of Orders of the
                           Board of Immigration Appeals

                             Submitted March 12, 2013 **

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       In these consolidated petitions for review, Artush Gukasyan, a native of Iran

and citizen of Armenia, seeks review of the Board of Immigration Appeals’

(“BIA”) orders denying his motions to reopen removal proceedings based on

ineffective assistance of counsel. We have jurisdiction under 8 U.S.C. § 1252. We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the denial of a motion to reopen, and review de novo

due process claims. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir.

2005). We deny the petitions for review.

      The BIA did not abuse its discretion in denying Gukasyan’s second and third

motions to reopen where he failed to establish he was prejudiced by his former

counsels’ alleged ineffective assistance. See id. at 793-94 (to demonstrate

prejudice, alien must establish that counsel’s performance may have affected the

outcome of proceedings).

      PETITIONS FOR REVIEW DENIED.




                                           2                          09-73257/10-70493